DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/20/2020.
	Claims 1-11 are pending in this application.
	
Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 01/27/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. (US 2009/0134468)
Regarding claim 1, Tsuchiya discloses a transistor 100 (see fig. 5) comprising: 
a semiconductor substrate 1 containing an electrically-conductive impurity (see para. 0041); 
a device separation layer 2 provided toward inside of the semiconductor substrate 1 from a surface of the semiconductor substrate 1, the device separation layer 2 defining a device region; 
a buried insulation layer 4 provided inside the semiconductor substrate in the device region; 

a drain region 9 and a source region 8 provided in respective regions that are opposed to each other with the gate electrode 20 in between in the device region, wherein 
a concentration or a polarity of the electrically-conductive impurity in the semiconductor substrate in an end region 9 or 14 (N-type, paras. 0042, 0046-0047, 0076; alternately, the end region can be portion of p-type well region 6Za directly underneath of region 14, fig. 5, para. 0043) including at least an end portion of the gate electrode on drain region side is different from a concentration or a polarity of the electrically-conductive impurity in the semiconductor substrate in a middle region 3 or 25 (or a middle region comprising portion of p-type well region 6Za formed directly underneath layer 25 and between regions 13 &14, paras. 0043, 0048-0050) including a middle portion of the gate electrode.  

Regarding claim 2, Tsuchiya discloses the transistor according to claim 1, wherein the polarity of the electrically-conductive impurity in the semiconductor substrate in the end region (which is portion of p-type well region 6Za directly underneath of region 14, fig. 5, para. 0043) is same as the polarity (p-type) of the electrically-conductive impurity in the semiconductor substrate in the middle region 3 or 25, and  34SP368969 the concentration of the electrically-conductive impurity in the semiconductor substrate in the middle region 3 or 25 is higher than the concentration of the electrically-conductive impurity in the semiconductor substrate in the end region.  



  Regarding claim 4, Tsuchiya discloses the transistor according to claim 3, wherein the end region 9 or 14 is electrically coupled to a potential line that enables application of a higher potential than that in the middle region 3 or 25.  See fig. 4.

Regarding claim 5, Tsuchiya discloses the transistor according to claim 4, wherein the middle region is electrically coupled to a potential line that enables application of a negative potential.  See paras. 0010, 0011, 0025, 0031, 0035.

	Regarding claim 6, Tsuchiya discloses the transistor according to claim 1, wherein the device separation layer 2 reaches a region that is deeper in the semiconductor substrate than a depth where the buried insulation layer 3 is provided.  See fig. 5.

	Regarding claim 735SP368969, Tsuchiya discloses the transistor according to claim 6, wherein the concentration and the polarity of the electrically-conductive impurity (n-type, paras. 0043-0046, 0076) in the semiconductor substrate in the end region 9, 14 are different from the concentration and the polarity (p-type) of the electrically-conductive (a middle region comprising portion of p-type well region 6Za formed directly underneath layer 25 and between regions 13 &14, paras. 0043, 0048-0050) in the region deeper than a region where the buried insulation layer 4 is provided. See fig. 5.

	Regarding claim 8, Tsuchiya discloses the transistor according to claim 1, wherein the end region further includes an end portion of the gate electrode on source region side 8.  See fig. 5.

	Regarding claim 9, Tsuchiya discloses the transistor according to claim 8, wherein the transistor is axially symmetric about the gate electrode 20.  See fig. 5.

	Regarding claim 10, Tsuchiya discloses the transistor according to claim 1, wherein the transistor is provided in a circuit included in a protection device.  See figs. 2-5, and paras. 004-0006.

Regarding claim 11, Tsuchiya discloses an electronic apparatus comprising a circuit including a transistor 100 (see fig. 5), the transistor including:
a semiconductor substrate 1 containing an electrically-conductive impurity (see para. 0041); 
a device separation layer 2 provided toward inside of the semiconductor substrate 1 from a surface of the semiconductor substrate 1, the device separation layer 2 defining a device region; 

a gate electrode 20 provided on the semiconductor substrate with a gate insulation film 5 in between, the gate electrode 20 crossing the device region; and 
a drain region 9 and a source region 8 provided in respective regions that are opposed to each other with the gate electrode 20 in between in the device region, wherein 
a concentration or a polarity of the electrically-conductive impurity in the semiconductor substrate in an end region 9 or 14 (N-type, paras. 0042, 0046-0047, 0076) including at least an end portion of the gate electrode on drain region side is different from a concentration or a polarity of the electrically-conductive impurity in the semiconductor substrate in a middle region 3 or 25 (P-type, paras. 0043, 0048-0050) including a middle portion of the gate electrode.  

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        February 25, 2021